Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.    Claims 1-15, 17-20, and 22-28 are allowed.
       The following is an examiner’s statement of reasons for allowance:
       Regarding claim 1, patentability resides in “means for determining a temperature of predetermined components, and means for limiting and/or downward adjustment of power consumption in order to prevent the temperature rising.”, in combination with the other limitations of the claim.
        Regarding claim 20, patentability resides in “the coded content stored at the web server is downloaded directly into the web browser of the mobile device and displayed in the web browser of the mobile device, wherein key information is exchanged directly between the web server and the web browser for the purpose of decrypting the content.”, in combination with the other limitations of the claim.
         Regarding claim 25, patentability resides in “determining, by the aircraft information system, a signal strength of the received ADS information, and identifying, by the aircraft information system, on the basis of the signal strength and the received ADS information the aircraft and/or a current flight number of the aircraft in which the aircraft information system is present for presentation of information relating to the aircraft and/or the current flight number of the aircraft to a passenger. ”, in combination with the other limitations of the claim.


The closest prior art, Sterkel et al. (US 2012/0232791) and Harreguih et al. (US 2011/0189943). Sterkel et al. disclose onboard location-based in-flight entertainment and information, and Harregui et al. disclose augmented aircraft communication system. The references, either singularly or in combination, fail to anticipate or render the above limitations obvious.

3.    Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
      a. Lynch et al. (US 2009/0282469) disclose aircraft communication system using whitelists o control access and associated methods.
      b. Elias (US 20160083091) discloses in-vehicle entertainment system.
      c. Keen et al. (US 2014/0282727) disclose registration of a ped with an aircraft ife system using an aircraft generated registration identifier and associated methods.

5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.

      Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685